        Case: 1:21-cv-01567 Document #: 1 Filed: 03/22/21 Page 1 of 9 PageID #:1




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 ARTURO ROJAS,

      Plaintiff,

 v.
                                                          Case No. 1:21-cv-01567
 MIDLAND CREDIT MANAGEMENT,
 INC.,

      Defendant.

                                             COMPLAINT

        NOW COMES Plaintiff, ARTURO ROJAS, through undersigned counsel, complaining

of Defendant, MIDLAND CREDIT MANAGEMENT, INC., as follows:

                                     NATURE OF THE ACTION

        1.         This action is seeking redress for Defendant's violation(s) of the Fair Debt

Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                               PARTIES

        4.         ARTURO ROJAS (“Plaintiff”) is a natural person, over 18-years-of-age, who at all

times relevant resided at 172 Lakeside Drive, Unit 1928, Saint Charles, Illinois 60174.

        5.         Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        6.         MIDLAND CREDIT MANAGEMENT, INC. (“Defendant”) is a corporation

organized and existing under the laws of the state of Kansas.


                                                    1
         Case: 1:21-cv-01567 Document #: 1 Filed: 03/22/21 Page 2 of 9 PageID #:2




          7.      Defendant has its principal place of business at 350 Camino De La Reina, San

Diego, California 92108.

          8.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).1

          9.      Defendant uses instrumentalities of interstate commerce and the mail in its business

– the principal purpose of which is the collection of debt owed or due or asserted to be owed or

due another.

                                     FACTUAL ALLEGATIONS

          10.     In April of 2015, Plaintiff applied for a Capital One Bank (USA), N.A. ("Capital

One") credit card.

          11.     Upon approval, Capital One issued Plaintiff a credit card bearing an account

number ending in 0346.

          12.     Plaintiff activated this card and began using his card for personal and household

purchases.

          13.     Plaintiff made no less than $8,639.74 in charges to this card.

          14.     However, Plaintiff’s financial situation changed, Plaintiff defaulted on payments,

and Plaintiff’s $8,639.74 balance was charged-off.

          15.     On December 31, 2019, Plaintiff filed a voluntary petition for relief under Chapter

7, Title 11, United States Code.2




1
  Midland Credit Management (MCM) connects with consumers every day to help resolve past-due debts. We
specialize in servicing accounts that have fallen behind and have been charged off by the lender.
https://www.midlandcredit.com/who-is-mcm/ (last accessed March 22, 2021).

2
    Ch-7 JSB 19-36575 Arturo Rojas

                                                   2
          Case: 1:21-cv-01567 Document #: 1 Filed: 03/22/21 Page 3 of 9 PageID #:3




          16.     The schedules filed by Plaintiff included Capital One on Schedule F – Creditors

Who Have Unsecured Claims.

          17.     On January 4, 2020, the Bankruptcy Noticing Center issued a Certificate of Notice,

certifying, under penalty of perjury, that it sent notice of Plaintiff’s Chapter 7 bankruptcy case by

Electronic Data Interchange (EDI)3 to Capital One, Attn: Bankruptcy, Po Box 30285, Salt Lake

City, Utah 84130-0285 on January 3, 2020 at 07:03:00.

          18.     On March 30, 2020, a discharge under 11 U.S.C. § 727 was granted to Plaintiff.

          19.     On April 1, 2020, the Bankruptcy Noticing Center issued a Certificate of Notice,

certifying, under penalty of perjury, that it sent notice of Plaintiff’s Chapter 7 bankruptcy discharge

by Electronic Data Interchange (EDI) to Capital One, Attn: Bankruptcy, Po Box 30285, Salt Lake

City, Utah 84130-0285 on March 31, 2020 at 06:58:00.

          20.     On February 24, 2021, Plaintiff's account was sold to Defendant.

          21.     Defendant mailed Plaintiff a letter, dated March 9, 2021 (the "Letter"), which

stated:



3
  Upon execution of an agreement, the BNC transmits bankruptcy notices to high-volume notice recipients in the EDI
format. EDI is an electronic file format that supports the automated transmission and extraction of case data from
notice files. Through the Electronic Bankruptcy Noticing (EBN) Program, entities can receive notices via EDI,
pursuant to the American National Standards Institute (ANSI) X12 175 Court Notice Transaction Set. The BNC will
transmit only the variable information in the notice (e.g., form identification codes, debtor names, 341 meeting
locations), in lieu of the entire notice text. The BNC can send the following types of notices via EDI: notice of meeting
of creditors (341 notice), discharge notice, dismissal notice, and notice of assets generated by the courts’ case
management system (CM/ECF). The remaining court-generated notices and orders would be sent via email. EDI
subscribers receive notices days faster than by U.S. mail. Additionally, EDI subscribers are able to reduce their
bankruptcy notice processing expenses by replacing manual data entry processes with automated procedures. Fed. R.
Bankr. P. 9036, which authorizes electronic noticing, requires the recipient to make a written request for electronic
noticing. The EBN agreement satisfies the rule requirements, and it describes the EDI noticing process. The BNC
software compares the entity’s name and address included in the court’s record with any names and addresses provided
in the EBN agreement. If there is a match, the notice will be sent electronically. If there is no match, the BNC will
send the notice via U.S. mail. Thus, in order to maximize the effectiveness of EBN, it is important for an entity to
enter its name and address exactly as it appears on bankruptcy court notices, along with any name and address
variations that appear on bankruptcy court notices.


                                                           3
        Case: 1:21-cv-01567 Document #: 1 Filed: 03/22/21 Page 4 of 9 PageID #:4




                                                                      Account Transfer Details
                                                                      Original Creditor              CAPITAL ONE BANK (USA), N.A.
                                                                      Original Account Number        xxxxxxxxxxxx0346
                                                                      Current Servicer               Midland Credit Management, Inc.
                                                                      MCM Account Number             310998728
                                                                      Current Owner                  Midland Credit Management, Inc.
                                                                      Current Balance                $8,639.74

                                                                                      Flexible payment options available

   Account at a Glance          RE: CAPITAL ONE BANK (USA), N.A. SIGNATURE
       Current Balance
          $8,639.74             Dear Arturo,

   Flexible payment options     Welcome! On 2/24/2021, your account was sold to Midland Credit Management, Inc., which is now the
           Available            sole owner of this debt. Midland Credit Management, Inc. ("MCM") a debt collection company, will be
                                collecting on and servicing your account.
 Receive personalized service
                                To welcome you to MCM, we'd like to offer you an opportunity to resolve this account with no further letters
    Begin your path to your     or phone calls.
  financial freedom TODAY!
                                MCM is a different kind of debt collector. Here is what to expect:
            Reply by            -- A dedicated Account Manager will be assigned to your account
           4/23/2021            -- We will reach out to you by phone
      MidlandCredit.com
       Call 877-452-7959        MCM, a partner you can trust.
  Mon-Fri: 8am – Midnight ET
  Sat-Sun: 8am – 7:30 p.m. ET   We value your experience and understand that managing debt can be a difficult process! That is why we
                                set standards for how you are to be treated while working with us. Call 877-452-7959 to experience the
                                difference for yourself.

                                Sincerely,
                                Tim Bolin
                                Division Manager

         22.       The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

                                                         DAMAGES

         23.       Congress enacted the FDCPA to rein in certain "evils" associated with debt

collection," Bentrud v. Bowman, Heintz, Boscia & Vician, P.C., 794 F.3d 871, 874 (7th Cir. 2015),

because existing legal remedies were, in its judgment, "inadequate to protect consumers." 15

U.S.C. § 1692(b).

         24.       To address those practices, the FDCPA imposes a "rule against trickery." Beler v.

Blatt, Hasenmiller, Leibsker & Moore, LLC, 480 F.3d 470, 473 (7th Cir. 2007); see also O'Rourke




                                                                  4
       Case: 1:21-cv-01567 Document #: 1 Filed: 03/22/21 Page 5 of 9 PageID #:5




v. Palisades Acquisition XVI, LLC, 635 F.3d 938, 941 (7th Cir. 2011) (noting that the FDCPA's

prohibitions "keep consumers from being intimidated or tricked by debt collectors").

       25.     The statute thus gives debtors a right to receive accurate information, which they

can enforce against debt collectors by bringing suit under the FDCPA. See Hahn v. Triumph

P'ships LLC, 557 F.3d 755, 757 (7th Cir. 2009) ("The [FDCPA] is designed to provide information

that helps consumers to choose intelligently ... .").

       26.     Courts have long recognized that bankruptcy is intended to “relief the honest debtor

from the weight of oppressive indebtedness and permit him to start afresh.” In re Renshaw, 222

F.3d 82, 86 (2d Cir. 2000) (quoting Williams v. U.S. Fidelity & Guar. Co., 236 U.S. 549, 554-555,

59 L. Ed. 713, 35 S. Ct. 289 (1915)).

       27.     Indeed, the United States Supreme Court has described the protection which a

debtor derives from the entry of a discharge order as one of the “[c]ritical features of every

bankruptcy proceeding….” Cent. Virginia Cmty. Coll v. Katz, 546 U.S. 356, 363-64, 126 S. Ct.

990, 163 L. Ed. 2d 945 (2006).

       28.     Thus, “when a discharge injunction is violated, a debtor is denied one of the primary

benefits offered by the present bankruptcy system.” Mooney v. Green Tree Servicing, LLC, 340

B.R. 351, 358 (Bankr. E.D. Tex. 2006).

       29.     Defendant's unlawful collection practices deprived Plaintiff of one of his

fundamental protections and presented real risk of harm to Plaintiff—as there is a danger that debt

collectors will continue to send these letters, thinking that the recipient mightn't realize that his

debts had been discharged or that the debt he was dunned for, perhaps long after the bankruptcy,

was among the debts that had been discharged. Or he might think the debt was a debt that cannot

be discharged in bankruptcy.

                                                  5
       Case: 1:21-cv-01567 Document #: 1 Filed: 03/22/21 Page 6 of 9 PageID #:6




       30.     Defendant's       unlawful   collection    practices;   specifically,   attempting   to

coerce/entice/mislead Plaintiff into paying an amount—$8,639.74—he no longer owed—causing

Plaintiff to believe his bankruptcy was for naught—producing anxiety and emotional distress.

       31.     Concerned with having had his rights violated, Plaintiff engaged counsel—

expending time and incurring attorney’s fees to vindicate his rights.

                                       CLAIMS FOR RELIEF

                                           COUNT I:
                       Defendant's violation(s) of 15 U.S.C. § 1692 et seq.

       32.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                   Violation of 15 U.S.C. § 1692e

       33.     Section 1692e provides:

       A debt collector may not use any false, deceptive, or misleading representation or
       means in connection with the collection of any debt. Without limiting the general
       application of the foregoing, the following conduct is a violation of this section.

               (2)     The false representation of–

                       (A)       the character, amount, or legal status of any debt.

               (10)    The use of any false representation or deceptive means to collect or
                       attempt to collect any debt or to obtain information concerning a
                       consumer.

       34.     Defendant’s March 9, 2021 Letter to Plaintiff asserted that Plaintiff’s $8,639.74

balance was due and demanded that Plaintiff pay the debt.

       35.     But at the time of Defendant’s March 9, 2021 Letter to Plaintiff, Plaintiff’s

$8,639.74 balance was not due because that debt had been discharged in Plaintiff's Chapter 7

bankruptcy.


                                                   6
        Case: 1:21-cv-01567 Document #: 1 Filed: 03/22/21 Page 7 of 9 PageID #:7




        36.    It seems clear, then, that Defendant’s March 9, 2021 Letter to Plaintiff

misrepresented the legal status of Plaintiff’s debt in violation of 15 U.S.C. §§ 1692e(2)(A) and

e(10). See Randolph v. IMBS, Inc., 368 F.3d 726, 728 (7th Cir. 2004) (“[A] demand for immediate

payment while a debtor is in bankruptcy (or after the debt’s discharge) is ‘false’ in the sense that

it asserts that money is due, although, because of the automatic stay (or discharge injunction), it is

not.”

                                  Violation of 15 U.S.C. § 1692f

        37.    Section 1692f provides:

        A debt collector may not use unfair or unconscionable means to collect or attempt
        to collect any debt. Without limiting the general application of the foregoing, the
        following conduct is a violation of this section:

                (1)    The collection of any amount (including any interest, fee, charge, or
                       expense incidental to the principal obligation) unless such amount
                       is expressly authorized by the agreement creating the debt or
                       permitted by law.
        38.    Section 524(a)(2) provides in relevant part that the bankruptcy discharge “operates

as an injunction against the commencement or continuation of an action, … or an act, to collect,

recover, or offset any such debt as a personal liability of the debtor…” 11 U.S.C. § 524(a)(2).

        39.    Defendant violated 15 U.S.C. § 1692f(1) by attempting to collect Plaintiff’s

$8,639.74 balance—collection of which is prohibited by 11 U.S.C. § 524(a)(2).

        40.    Plaintiff may enforce the provisions of 15 U.S.C. §§ 1692e(2)(A), e(10) and f(1)

pursuant to section k of the Fair Debt Collection Practices Act (15 U.S.C. § 1692k) which provides

"any debt collector who fails to comply with any provision of [the Fair Debt Collection Practices

Act] with respect to any person is liable to such person in an amount equal to the sum of –

               (1)     any actual damage sustained by such person as a result of such
                       failure;

                                                  7
Case: 1:21-cv-01567 Document #: 1 Filed: 03/22/21 Page 8 of 9 PageID #:8




       (2)

              (A)     in the case of any action by an individual, such additional
                      damages as the court may allow, but not exceeding
                      $1,000.00; or

       (3)    in the case of any successful action to enforce the foregoing liability,
              the costs of the action, together with reasonable attorney's fees as
              determined by the court.

WHEREFORE, Plaintiff requests the following relief:

A.     find that Defendant violated 15 U.S.C. §§ 1692e(2)(A), e(10) and f(1);

B.     award any actual damage sustained by Plaintiff as a result of Defendant's

       violation(s) pursuant to 15 U.S.C. § 1692k(a)(1);

C.     award such additional damages, as the Court may allow, but not exceeding $1,000

       pursuant to 15 U.S.C. § 1692k(a)(2)(A);

D.     award costs of this action including expenses together with reasonable attorneys’

       fees as determined by this Court pursuant to 15 U.S.C. § 1692k(a)(3); and

E.     award such other relief as this Court deems just and proper.




                                         8
       Case: 1:21-cv-01567 Document #: 1 Filed: 03/22/21 Page 9 of 9 PageID #:9




                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: March 22, 2021                                 Respectfully submitted,

                                                      ARTURO ROJAS

                                                      By: /s/ Joseph S. Davidson

                                                      Joseph S. Davidson
                                                      LAW OFFICES OF JOSEPH P. DOYLE LLC
                                                      105 South Roselle Road
                                                      Suite 203
                                                      Schaumburg, Illinois 60193
                                                      +1 847-985-1100
                                                      jdavidson@fightbills.com




                                                  9
